This suit was instituted by appellee against John W. McGee and the Matador Oil Corporation, to recover $9,850.70, a balance on a promissory note for $18,000 executed by McGee, payable to appellee, and secured by a lien on oil and gas leases on land in Bexar and Atascosa counties. Foreclosure of the lien was sought. Pleas of privilege to be sued in Potter county, Tex., were filed by each of the defendants, appellants herein, which were overruled by the court. This appeal is from the order denying the pleas of privilege.
The court recited in his judgment that the plea of privilege was overruled because the note was made payable in San Antonio, where the suit was instituted. The petition was amended by leave of the court so as to show that the note was payable in San Antonio, and the action of the court in granting leave to amend is assailed as error. It was proper to amend the petition, but if the *Page 259 
petition had not been amended appellee had the right to introduce the note in evidence in answer to the plea of privilege.
In his plea controverting the plea of privilege appellee stated that the note was payable in the city of San Antonio, Bexar county, and the note was attached to and made a part of the controverting affidavit. The evidence was ample to sustain the judgment of the court.
The judgment is affirmed.